Concurring Opinion on Order filed January 4, 2022.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00204-CV

                        CCC GROUP, INC., Appellant

                                        V.
   ENDURO COMPOSITES, INC. AND J.P. MACK INDUSTRIES, LLC,
                         Appellees

                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-18092

                          CONCURRING OPINION
      I concur with granting the joint motion to dismiss the appeal pursuant to the
settlement agreement.

      I understand that the court does not have to withdraw its opinion that issued
before the parties’ settlement, and there has been no request that the opinion be
withdrawn. That should not come as a surprise, however, because the parties
cannot condition a settlement on the withdrawal of the opinion. Tex. R. App. P.
42.1(c); Houston Cable TV, Inc. v. Inwood W. Civic Ass’n, 860 S.W.2d 72, 73
(Tex. 1993) (per curiam) (“A settlement does not automatically require the
vacating of a court of appeals’ opinion—either by this court or by the intermediate
appellate court.”). I would not read anything into the absence of a request to
withdraw the opinion.

      A reasonable question is whether the court should allow an opinion to
remain as stare decisis when that opinion can no longer be directly challenged on
appeal. In this case the opinion was not unanimous, and I saw no reason to invite
publication in the South Western Reporter. The court offers no explanation.

      Based on the settlement, I no longer join in the court’s analysis as to part
II(A) of the opinion. I would withdraw the opinion and continue to disagree with
the opinion’s status as a non-memorandum opinion.




                                       /s/       Charles A. Spain
                                                 Justice


Panel consists of Justices Jewell, Spain, and Wilson (Wilson, J., majority).




                                             2